Title: To Thomas Jefferson from Thomas Barclay, 16 March 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 16 Mch. 1792. Since his letter of 1 Mch. he has received further news from Tangier and Tetuan. Muley Yezid is dead, but Muley Ischem still lives. He doubts reports by supporters of Muley Slema that Muley Ischem is wounded and unwilling to contest the pretensions of Muley Slema because “it will be very strange if a Prince supported by three powerful Bashas, a Numerous Army, and well supplied by the Court of Spain, will acquiesce in becoming a Slave when he has so great a chance of making himself a Dispot.” Muley Slema’s departure from the sanctuary is still uncertain, but he has definitely received deputies from all the principal places in the kingdom of Fez and exercises sovereignty over it. He has dismissed the governor of Tetuan for shooting the Spanish interpreter at Ceuta and replaced Fenis with Ibn as basha of Tangier.—“Slema who I think will govern at least in the Kingdom of Fez, has upon the whole an amiable character. He is humane and temperate, religious and superstitious, a dutyful son to his mother and a lover of peace. He has expressed himself a friend to Commerce, and an enemy to every thing cruel or treacherous. An Alcayde who had attached himself to the late Emperor in a distinguished manner, upon the death of his Master retired to a sanctuary, but Slema sent him a Message applauding his conduct telling him he had nothing to fear, and expressing a wish that if ever himself should be reduced to distress, he might have a few such faithful Adherents as the Alcayde had been to his brother.”—He plans to proceed to Morocco as soon as he learns that Muley Slema has been proclaimed Emperor at Fez and Mequinez. He intends to deal with Muley Slema and Muley Ischem if neither one is able to prevail over the other in the succession struggle. He thinks the U.S. need have nothing to do with Abderhaman, who governs Sus and Infilet with the title of Sultan, unless Americans happen to fall into his hands.—Muley Ousine, another son of the late Emperor Sidi Muhammad, also has pretensions to the imperial throne but  has withdrawn from the contest for lack of support. With regard to Muley Yezid he mentions that “by the best and most Moderate accounts, the number of people he caused to be put to death, from his arrival before the City of Morocco untill he died, which was two weeks, exceeded twenty thousand, among whom were, without respect to age or Sex, all who had any connection with the late Effendi.”
        